ORDER OF THE COURT
PER CURIAM.
This is a direct appeal from a Philadelphia Court of Common Pleas judgment of sentence for voluntary manslaughter and possessing an instrument of crime. Appellant’s contentions are: (1) his signed statement made to police should have been suppressed as involuntary; (2) the Commonwealth failed to establish that the statement recorded by one police officer was identical to the statement read to appellant by a second police officer before appellant signed it; and (3) the evidence was insufficient to support a voluntary manslaughter verdict. We have reviewed the record in this case and find appellant’s contentions lack merit.
Judgment of sentence affirmed.